DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 states “centor” which seems to be a typographical and/or spelling error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 5,320,894).
Regarding Claim 1, Hasegawa discloses an electronic component (96 is mounted on the substrate seen in Fig 8-9 and is an electronic component as it interconnects power; note that the claim language has not defined the type of electronic component and is interpreted in the broadest reasonable interpretation) mounting substrate (Fig 8-9) comprising: a substrate (90,94,95) comprising a mounting region (region or portion of 90,94,95 with 96; note that the claim has not defined structurally boundaries or definitive periphery for this “region” and is interpreted in the broadest reasonable interpretation) where an electronic component (96; 96 is an electronic component as it interconnects power) is to be mounted and one or more insulating layers (95,94); and a plurality of via conductors (81,83) extending through the one or more insulating layers (95,94) in a thickness direction of the substrate (90,94,95), wherein the plurality of via conductors (81,83) are arranged, in a plan view (see Fig 8) of the one or more insulating layers, in m columns in an X direction (left-right direction of Fig 8) and n rows in a Y direction  (up-down direction of Fig 8), where m and n are natural numbers, and positioned either in odd-numbered rows of odd-numbered columns (solid square indicating 83) and even-numbered rows of even-numbered columns only (solid square indicating 83), or in even-numbered rows of odd-numbered columns (dashed square indicating 81) and odd-numbered rows of even-numbered columns only (dashed square indicating 81).

Regarding Claim 2, Hasegawa further discloses the electronic component mounting substrate (Fig 8,9), wherein m and n are the same natural number (region or portion above 96 with only 4 rows and 4 columns of vias 81,83, m and n are equal to 4).
Regarding Claim 5, Hasegawa further discloses the electronic component mounting substrate (Fig 8,9), wherein the substrate (90,94,95) comprises a first insulating layer (95) and a second insulating layer (94) below the first insulating layer (95), and the first insulating layer (95) and the second insulating layer (94) each comprise the plurality of the via conductors (81,83) and, in a plane perspective (see Fig 8), the plurality of via conductors (83) of the first insulating layer (95) and the plurality of via conductors (81) of the second insulating layer (94) are positioned apart from each other (see Fig 8-9).

Regarding Claim 7, Hasegawa further discloses the electronic component mounting substrate (Fig 8,9); and an electronic component (96 is mounted on the substrate seen in Fig 8-9 and is an electronic component as it interconnects power; note that the claim language has not defined the type of electronic component and is interpreted in the broadest reasonable interpretation) mounted in the mounting region (region or portion of about 96).

Regarding Claim 8, Hasegawa further discloses the electronic component mounting substrate (Fig 8,9), wherein in the plan perspective view (see Fig 8), the plurality of via conductors (81) of the second insulating layer (94) are arranged in at least one of the same column and the same row which the plurality of via conductors (83) of the first insulating layer (95) are arranged.

Regarding Claim 12, Hasegawa further discloses the electronic component mounting substrate (Fig 8,9), wherein in a plan view, at least one of the plurality of via conductors (72) is positioned overlapping a centor (center is interpreted as a region or area about the middle of the substrate; https://www.thefreedictionary.com/center; note that the claim language has not structurally defined the center with a datum of reference to be a point in space and so can be interpreted as a central region) of the substrate (70).

Claim(s) 1 – 3, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya (US 2006/0202322 A1).

Regarding Claim 1, Kariya discloses an electronic component mounting substrate (Fig 2-4,5B) comprising: a substrate (70) comprising a mounting region (region or are or portion about 69; note that the claim has not defined structurally boundaries or definitive periphery for this “region” and is interpreted in the broadest reasonable interpretation) where an electronic component (110) is to be mounted and one or more insulating layers (80); and a plurality of via conductors (72) extending through the one or more insulating layers (80) in a thickness direction of the substrate (70), wherein the plurality of via conductors (72) are arranged, in a plan view (see Fig 5B; as seen in Fig 2-5, lands 74 sit directly atop vias 72 and show location of vias) of the one or more insulating layers, in m columns in an X direction (left-right direction of Fig 5B) and n rows in a Y direction  (up-down direction of Fig 5B), where m and n are natural numbers, and positioned either in odd-numbered rows of odd-numbered columns and even-numbered rows of even-numbered columns only, or in even-numbered rows of odd-numbered columns and odd-numbered rows of even-numbered columns only.

Regarding Claim 2, Kariya further discloses the electronic component mounting substrate (Fig 2-4,5B), wherein m and n are the same natural number (see Fig 5B showing m and n are equal to 7).

Regarding Claim 3, Kariya further discloses the electronic component mounting substrate (Fig 2-4,5B), wherein the substrate (70) comprises an electric power feeding point (see Fig 3 showing 76P atop left most via 72; [0049]; “power source land 76P”; [0052]; “+ indicates a through hole connected to a power source terminal of the IC”) at an end portion (portion or region at the left side of Fig 3) in a plan view (see Fig 5B), and the plurality of via conductors (72) are greater in number in a second column (see Fig 5B; second column from the left of vias 72 at callout 74 show four vias with “-“ sign which is greater than the three vias with “+” sign) than in a first column near the electric power feeding point.

Regarding Claim 7, Kariya further discloses (Fig 2-4,5B) an electronic device comprising: the electronic component mounting substrate (Fig 2-4,5B); and an electronic component (110; note that the claim language has not defined the type of electronic component and is interpreted in the broadest reasonable interpretation) mounted in the mounting region.

Regarding Claim 12, Kariya further discloses the electronic component mounting substrate (Fig 2-4,5B), wherein in a plan view, at least one of the plurality of via conductors (72) is positioned overlapping a centor (center is interpreted as a region or area about the middle of the substrate; https://www.thefreedictionary.com/center; note that the claim language has not structurally defined the center with a datum of reference to be a point in space and so can be interpreted as a central region) of the substrate (70).

Claim(s) 1, 2, 4, 6, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyocera (JP 09-153679A; English Translation provided by the Applicant).

Regarding Claim 1, Kyocera discloses an electronic component mounting substrate (Fig 1,3) comprising: a substrate (1) comprising a mounting region (region or portion of A with only 7 rows and 7 columns of vias 8; note that the claim has not defined structurally boundaries or definitive periphery for this “region” and is interpreted in the broadest reasonable interpretation) where an electronic component (5) is to be mounted and one or more insulating layers (1a-1g); and a plurality of via conductors (8) extending through the one or more insulating layers (1a-1g) in a thickness direction of the substrate (1), wherein the plurality of via conductors (8) are arranged, in a plan view (see Fig 3) of the one or more insulating layers, in m columns in an X direction (left-right direction of Fig 3) and n rows in a Y direction  (up-down direction of Fig 3), where m and n are natural numbers, and positioned either in odd-numbered rows of odd-numbered columns and even-numbered rows of even-numbered columns only, or in even-numbered rows of odd-numbered columns and odd-numbered rows of even-numbered columns only.

Regarding Claim 2, Kyocera further discloses the electronic component mounting substrate (Fig 1,3), wherein m and n are the same natural number (in the defined mounting region above, region or portion of A with only 7 rows and 7 columns of vias 8, m and n are equal to 7).

Regarding Claim 4, Kyocera further discloses the electronic component mounting substrate (Fig 1,3), wherein the substrate (1) comprises a first insulating layer (see Fig 1, 1a; [0059-0071]) and a second insulating layer (see Fig 1, 1b; [0059-0071]), and the first insulating layer (1a) and the second insulating layer (1b) each comprise the plurality of via conductors (8) and, in a plane perspective (see Fig 1,3), the plurality of via conductors (8; [0059-0067] teaches each layer 1a-1g is formed with vias 8 and then laminated to form board 1) of the first insulating layer (1a) and the plurality of via conductors (8) of the second insulating layer (1b) are positioned at least partially overlapping each other (see Fig 1).

Regarding Claim 6, Kyocera further discloses the electronic component mounting substrate (Fig 1,3), wherein in a plan view (Fig 3), among the plurality of via conductors (8), three via conductors adjacent (near, close) to each other are positioned in an equilateral triangle (at “y”; [0082]).
Regarding Claim 7, Kyocera further discloses an electronic device (Fig 1,3) comprising: the electronic component mounting substrate (1); and an electronic component (5; note that the claim language has not defined the type of electronic component and is interpreted in the broadest reasonable interpretation) mounted in the mounting region (region or portion of A with only 7 rows and 7 columns of vias 8; note that the claim has not defined structurally boundaries or definitive periphery for this “region” and is interpreted in the broadest reasonable interpretation).

Regarding Claim 12, Kyocera further discloses the electronic component mounting substrate, wherein in a plan view, at least one of the plurality of via conductors (72) is positioned overlapping a centor (center is interpreted as a region or area about the middle of the substrate; https://www.thefreedictionary.com/center; note that the claim language has not structurally defined the center with a datum of reference to be a point in space and so can be interpreted as a central region) of the substrate (70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 – 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 5,320,894) as applied to claims 1, 4 and 5 above.

Regarding Claim 4, Hasegawa teaches the limitations of the preceding claim.
Hasegawa further discloses the electronic component mounting substrate (Fig 8,9), wherein the substrate (90,94,95) comprises a first insulating layer (95) and a second insulating layer (94) below the first insulating layer (95), and the first insulating layer (95) and the second insulating layer (94) each comprise the plurality of the via conductors (81,83).
Hasegawa does not disclose in (Fig 8-9), in a plane perspective, the plurality of via conductors of the first insulating layer and the plurality of via conductors of the second insulating layer are positioned at least partially overlapping each other.
However Hasegawa teaches of an electronic component (116 is mounted on the substrate seen in Fig 10-11 and is an electronic component as it interconnects power; note that the claim language has not defined the type of electronic component and is interpreted in the broadest reasonable interpretation) mounting substrate (Fig 10-11) comprising: a substrate (110,114,115,118,11C,11E,11H) comprising a mounting region (region or portion of 110,114,115,118,11C,11E,11H with 116; note that the claim has not defined structurally boundaries or definitive periphery for this “region” and is interpreted in the broadest reasonable interpretation) where an electronic component (116; 116 is an electronic component as it interconnects power) is to be mounted and one or more insulating layers (114,115,118,11C,11E,11H); and a plurality of via conductors (101-107) extending through the one or more insulating layers (114,115,118,11C,11E,11H) in a thickness direction of the substrate (110,114,115,118,11C,11E,11H), wherein the plurality of via conductors (101-107) are arranged, in a plan view (see Fig 10) of the one or more insulating layers, in m columns in an X direction (left-right direction of Fig 10) and n rows in a Y direction  (up-down direction of Fig 10), where m and n are natural numbers, wherein in a plane perspective (Fig 10), the plurality of via conductors (107) of a first insulating layer (11H) and a plurality of via conductors (103) of a second insulating layer (118) are positioned at least partially overlapping each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as disclosed by Hasegawa (Fig 8-9), wherein in a plane perspective, the plurality of via conductors of the first insulating layer and the plurality of via conductors of the second insulating layer are positioned at least partially overlapping each other as taught by Hasegawa (Fig 10-11), as both limitations are providing in the same publication and furthermore in order to prevent defects, affecting resistance, prevent voltage drops, overextending interconnections, prevent unwanted depth of via holes, prevent poor power interconnections, and prevent lowering of pattern density (Hasegawa, Column 1, lines 9-Column 2, line 40, Column 3, lines 4-31, Column 5, lines 18-25).


Regarding Claim 9, Hasegawa teaches the limitations of the preceding claim.
Hasegawa does not disclose in (Fig 8-9) the electronic component mounting substrate, wherein the substrate further comprises a third insulating layer below the second insulating layer and a fourth insulating layer below the third insulating layer, the third insulating layer and the fourth insulating layer each comprise the plurality of the via conductors and, in a cross-sectional view, the plurality of via conductors of the first insulating layer and the plurality of via conductors of the third insulating layer are positioned at least partially overlapping each other, and in a cross-sectional view, the plurality of via conductors of the second insulating layer and the plurality of via conductors of the fourth insulating layer are positioned at least partially overlapping each other.
However Hasegawa in (Fig 10-11) teaches of a substrate (Fig 10-11), wherein the substrate further comprises a third insulating layer (118) below a second insulating layer (11C) and a fourth insulating layer (114) below the third insulating layer (118), the third insulating layer (118) and the fourth insulating layer (114) each comprise a plurality of the via conductors (101,103) and, in a cross-sectional view (see Fig 11), a plurality of via conductors (107) of the first insulating layer (11H )and a plurality of via conductors (103) of the third insulating layer (118) are positioned at least partially overlapping each other (see Fig 11), and in a cross-sectional view, a plurality of via conductors (105) of the second insulating layer (11C) and a plurality of via conductors (101) of the fourth insulating layer (114) are positioned at least partially overlapping each other (see Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as disclosed by Hasegawa (Fig 8-9), wherein the substrate further comprises a third insulating layer below the second insulating layer and a fourth insulating layer below the third insulating layer, the third insulating layer and the fourth insulating layer each comprise the plurality of the via conductors and, in a cross-sectional view, the plurality of via conductors of the first insulating layer and the plurality of via conductors of the third insulating layer are positioned at least partially overlapping each other, and in a cross-sectional view, the plurality of via conductors of the second insulating layer and the plurality of via conductors of the fourth insulating layer are positioned at least partially overlapping each other as taught by Hasegawa (Fig 10-11), as both limitations are providing in the same publication and furthermore in order to prevent defects, affecting resistance, prevent voltage drops, overextending interconnections, prevent unwanted depth of via holes, prevent poor power interconnections, and prevent lowering of pattern density (Hasegawa, Column 1, lines 9-Column 2, line 40, Column 3, lines 4-31, Column 5, lines 18-25).

Regarding Claim 10, Hasegawa teaches the limitations of the preceding claim and Hasegawa further teaches the electronic component mounting substrate (Fig 10-11), further comprising an internal wiring line (11A,11D,11G) located between the first insulating layer (11H) and the second insulating layer (118) and electrically connected to the plurality of via conductors (Column 3, lines 4-30; “respective power interconnection of each layer is connected to the interconnection of another layer on the layer with the position being shifted from that of the other interconnection”; claims 3-7).

Regarding Claim 11, Hasegawa teaches the limitations of the preceding claim and Hasegawa further teaches the electronic component mounting substrate (Fig 10-11), wherein the internal wiring line (11A,11D,11G) electrically connects a pair of via conductors (101-107) among the plurality of via conductors positioned adjacent each other (all of the vias are adjacent or close by or near one another; https://www.thefreedictionary.com/adjacent).

Regarding Claim 13, Hasegawa teaches the limitations of the preceding claim and Hasegawa further teaches the electronic component mounting substrate (Fig 10-11), wherein in a cross-sectional view, the plurality of via conductors (105) of the second insulating layer (11C) and the plurality of via conductors (101) of the fourth insulating layer (114) are positioned outside (see Fig 11; note that outside can be interpreted in a plurality of ways such as to mean outside of the immediate insulating layer or outside of a perimeter or diameter of an immediate via) of the plurality of via conductors (107) of the first insulating layer (11H) and the plurality of via conductors (103) of the third insulating layer (118).

Regarding Claim 14, Hasegawa teaches the limitations of the preceding claim and Hasegawa further teaches the electronic component mounting substrate (Fig 10-11), wherein in a cross-sectional view (see Fig 11), the plurality of via conductors (107) of the first insulating layer (11H) and the plurality of via conductors (103) of the third insulating layer (118) are positioned outside (see Fig 11; note that outside can be interpreted in a plurality of ways such as to mean outside of the immediate insulating layer or outside of a perimeter or diameter of an immediate via) of the plurality of via conductors (105) of the second insulating layer (11C) and the plurality of via conductors (101) of the fourth insulating layer (114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896